department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date c h i ef c ou n sel number info release date conex-146345-07 uil ---------------------------- --------------------- --------------------------------- dear ------------- this is in response to your letter dated ------------------- requesting permission to revoke an election under sec_1_163_d_-1t c of the income_tax regulations to treat qualified_dividend_income as investment_income under sec_163 and sec_163 of the internal_revenue_code for tax_year ------- as you are aware the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-3 of the regulations provides that a taxpayer requesting an extension of time to make or revoke a regulatory election must provide evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government the procedures that must be followed to request consent to revoke your election are set out in revproc_2007_1 2007_1_irb_1 available online at www irs gov and involve requesting a private_letter_ruling from our office a letter_ruling is a written_determination issued to a taxpayer by our office in response to a written inquiry from an individual or an organization about the tax effects of its acts or transactions please refer to revproc_2007_1 for the complete instructions on how to apply for a letter_ruling please note that the letter request must be sent to the proper associate office here income_tax accounting along with the correct user_fee at a minimum the letter_ruling request must include a complete statement of facts any relevant documents a statement and analysis of the law relevant to the request and a penalties of perjury statement please see sections appendix b and appendix c of revproc_2007_1 for other necessary and relevant information that must be included in the request you may wish to consult with your tax advisor in preparing such a request this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2007_1 2007_1_irb_1 i hope this information is helpful if you need further assistance please contact me or -----------------at ----- ------------- sincerely christopher f kane branch chief branch income_tax accounting
